MARKEY, Chief Judge
(dissenting).
With all respect, I can give no weight whatever to the letter of consent obtained from a nonparty during a prior ex parte prosecution for registration. Although trademark users may not agree to confuse the public, consent agreements (between the parties in relation to their goods) may be “of evidentiary value,” National Distillers, 297 F.2d 941, 49 CCPA at 857. The majority opinion unreasonably extends that view to this case wherein privity is absent and the goods have changed.
Even if the letter must be considered, it should be noted that it relates to use of similar marks on beer and vodka, not on beer and cola drinks. The distinction is even more persuasive when one considers that the source of the letter opposed registration of SKOLA for cola drinks.
Nor can I agree that the slight difference between SKOL and SKOLA, when applied respectively to beer and soft drinks, is sufficient to render confusion unlikely. The goods travel common trade channels, attract the same prospective purchasers and may originate from a single source (as evidenced by registrations of record). When considered from their “commercial impressions” and “general recollection” aspects, the marks are similar in appearance and sound. Their meanings are relatively obscure and not readily apparent to the buying public. The business practice of employing families of marks is well recognized. In sum, I find it much more likely that purchasers familiar with SKOL beer would believe that SKOLA soft drinks originated from the same source, the latter mark being a clever adaptation of the former (SKOLA — the “cola” drink from the source of SKOL' beer).
Accordingly, I would reverse.